Citation Nr: 0215157	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran' s 
appeal.

3.  The veteran's symptoms of chronic lumbar strain are 
manifested by marked limited motion on forward flexion, 
extension, lateral flexion, and rotation with accompanying 
pain, tenderness in his mid lumbar region, paraspinal muscle 
spasms, and mild narrowing of joint space; the veteran has 
subjective complaints of intermittent numbness and tingling 
in his legs, a burning pain in his mid back.

4.  The veteran does not have disc disease or any sort of 
infringement on the spinal cord or thecal sac.

5.  The veteran has not been hospitalized frequently or for 
long periods of time due to his chronic lumbar strain.  The 
veteran's chronic lumbar strain has not markedly interfered 
with his ability to perform his job or retain his employment 
as a truck driver.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation in excess 
of 40 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1-4.7, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
June 1999 rating decision, a November 1999 statement of the 
case (SOC), and supplemental SOCs in June 2001, July 2001, 
and March 2002, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  With 
respect to the duty to assist, the Board finds that the 
evidence of record, which includes VA and private treatment 
records and VA medical examination reports, is sufficient to 
dispose of the issue on appeal.  

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  The 
veteran was afforded a videoconference hearing and two 
thorough VA examinations.  All identified records have been 
associated with the claims file.  Accordingly, the Board 
concludes that the requirement that VA notify the claimant of 
each of their respective duties to obtain records is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.   See Francisco v. 
Brown, 7 Vet. App. 55, 59 (1994).  The Board notes that the 
veteran is not entitled to a "staging" of ratings based on 
separate periods based on the facts found during the appeal 
period because the present claim is not based on an initial 
assignment of a rating disability. See Fenderson v. West, 12 
Vet. App. 119 (1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The veteran has been rated by the RO under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (lumbosacral strain).

Under Diagnostic Code 5295, slight subjective symptoms only, 
are rated as noncompensable.  Characteristic pain on motion 
warrants a 10 percent rating.  Muscle spasm on extreme motion 
and loss of lateral spine motion, unilateral in standing 
position is rated as 20 percent disabling.  Severe 
lumbosacral strain warrants a rating of 40 percent.  The 
criteria for severe lumbosacral strain are as follows: 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral position with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above symptoms with abnormal mobility 
on forced motion.

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted if the disability is moderate with recurring 
attacks or 40 percent evaluation if it is severe with 
recurring attacks with intermittent relief.  An evaluation of 
60 percent is warranted when the disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

C.  Evidence

VA outpatient records show a negative MRI (magnetic resonance 
imaging) of the lumbar spine in January, March, and April 
1997.  In December 1997, the veteran sought treatment for 
back pain.  He denied recent injury.  The physical 
examination showed bilateral costovertebral angle tenderness 
in the lower lumbar area with palpation.  The veteran sought 
treatment for back pain and numbness in January 1998.  He 
complained of occasional numbness in his left leg for the 
preceding two weeks.  Physical examination showed tenderness 
in his low back.  Straight leg raising was to about 10 
degrees.  X-rays were interpreted to show spondylotic 
changes, minor abnormality.  The veteran presented in May 
1998 with complaints of back pain.  Physical examination 
showed tenderness along the lumbosacral spine.  

VA outpatient records indicate the veteran sought treatment 
for back pain in March 1999.  The veteran complained of pain 
in his middle back that radiated into his calves bilaterally 
as a tingling sensation and into his shoulders bilaterally.  
It was noted that the veteran still plays baseball.  Physical 
examination revealed limited range of motion in the right 
shoulder with swelling present.  The veteran's stance was 
uneven in the shoulders.  A neurology consultation showed no 
sensory deficit.  MRI was interpreted to be negative.  

The veteran underwent a VA Compensation and Pension (C&P) 
physical examination in April 1999.  The veteran reported 
that his back pain, a feeling of weakness, a lack of 
endurance, fatigue, and stiffness.  He stated that the pain 
was alleviated by keeping a close watch on his back and 
occasionally wearing a back brace on his low back.  History 
was negative for persisting paralysis.  The veteran indicated 
that his back disability interfered with his work on a more 
than moderate level.

Examination showed that standing was normal.  There was 
reversal lumbar curve.  Gait was within normal limits.  The 
examination was negative for ataxia, foot drop, drag, or knee 
buckling.  The lumbar spine was quite stiff and bilateral 
paraspinal muscles were tight and stiff.  Range of motion was 
very delicate.  Forward flexion was limited to 70 degrees.  
Extension barely reached 10 degrees.  Lateral bending was to 
10 degrees and rotation to either side was only to 45 degrees 
before there were complaints of pain.  There was no 
significant complaints of pain in the lower extremities 
during range of motion studies.  Straight leg raising was 
tested in sitting position.  The veteran complained of 
tightness in the hamstrings at only 80 degrees, which, the 
examiner, determined was quite a diffuse type of a picture, 
being symmetrical bilaterally.  There was no significant 
evidence of any sensory motor disturbance in the L4 to S1 
distribution.  Both lower extremities were very strong 
(5 x 5).  Leg lengths were symmetrical and there was no 
edema, varicosity, or any evidence of phlebitis.  The medial 
hamstrings, knee jerks, and the ankle jerks were present and 
brisk.  Babinski's was normal.  Both legs revealed normal 
vascularity.  When walking, there were no symptoms of any 
intermittent claudication in the gluteal area.

The examiner noted that the veteran had recent studies done, 
including a MRI,  myelogram, and CT scan of the lumbar spine.  
He determined that the only finding was at the T7-T8 level, 
which was just a spur in the vertebral area.  There was no 
evidence that the spur exerted definite pressure on the 
thecal sac or on the spinal cord.  The diagnosis was spur at 
T7 and T8 level; chronic low back pain syndrome with 
accompanying myofascial back pain syndrome, but with no 
sensory motor deficit in both lower extremities; functional 
impairment is moderate to moderately significant.

VA outpatient records reflect that the veteran was seen in 
June 1999 with complaints of back pain.  Upon physical 
examination, the veteran complained of back pain on flexing 
his knee and attempting to do straight leg raising.  Deep 
tendon reflexes were present.  The assessment was that the 
physical examination was not compatible with the symptoms.  
The veteran was seen in August 1999 with complaints of back 
pain and pain with every knee flex, but no pain with his 
knees.  Physical examination showed deep tendon reflexes and 
knee jerk were 2+ bilaterally.  Sensation appeared to be 
intact.  Again, it was noted that the examination was not 
compatible with the symptoms.  Back pain complaints were 
noted in October with Mental Health Clinic.

Private medical records indicate that the veteran presented 
to Dr. K.C. for treatment in March 2000.  Examination 
indicated moderate to severe tenderness and spasm at L4-S1 
paraspinal muscles.  Neurological exam and examination of the 
upper and lower extremities were normal.  The veteran 
contacted the doctor's office for a refill of medications 
before his next scheduled appointment.  He was referred to a 
specialist in May 2000.  The veteran was seen again in June, 
complaining of spasms and numbness.  Examination showed 
decreased flexion and extension.

The veteran underwent a VA C&P physical examination in June 
2000.  The examining physician reviewed the claims file and 
noted that the veteran is right-hand dominant.  His current 
complaints were of back pain 90 percent of the time, 
localized to the midline and lower lumbar regions.  He 
described rare episodes of tingling that occurred every three 
weeks and lasted an estimated 30 seconds.  The veteran 
indicated that the tingling was usually in the distal medial 
calf region, but it varied.  He denied any other radicular 
symptoms or problems with bowel or bladder.  The veteran 
denied use of any assistive devices.

Physical examination revealed that the veteran walked with a 
normal gait and a level pelvis.  Neurological examination 
showed physiologic and symmetrical reflexes, strength, and 
sensation in both extremities.  Internal and external 
rotation of the hips were within normal limits.  Pulses were 
within normal limits and straight leg raising was negative 
bilaterally.  Calf circumference was symmetrical at 41 cm 
(centimeters).  Waddell signs were consistent with symptom 
amplification and nonorganic pain behavior was positive.  The 
veteran had complaints of low back pain with concerted 
truncal pelvic rotation, low back pain with light touch, low 
back pain with superficial skin pinch, and the veteran 
asserted low back pain with supine straight leg raising of 25 
degrees.  The examiner determined that this was 
nonphysiologic and noted that there was 30 to 40 degrees 
required for simple walking and there was no motion of the 
lumbar spine at 25 degrees of hip flexion passively.  The 
examiner reviewed X-ray films from May 2000 that were 
interpreted to show only mild disc space narrowing at L5-S1.  
There were small osteophytes at several levels, but no 
evidence of significant degenerative abnormalities and the 
intervertebral disc spaces were well maintained.  

The examining physician concluded that he was unable to 
explain either the magnitude or the perpetuation of the 
veteran's low back pain.  He opined that the veteran had 
sustained, at most, a self limiting, self-asserted, soft 
tissue injury to the lumbar spine, which in all medical 
probability resolved predictably within 60 to 90 days.  The 
examiner disclosed that he was unable to objectively assess 
any impairment in light of the lack of credible resultant 
loss of range of motion, credible objective resultant 
neurological abnormality, or credible objective resultant 
diagnosis specific disorder, which in all medical probability 
could have been caused by the event at issue.  The examiner 
found nothing to treat or test, nothing to justify the use of 
controlled substances and nothing to indicate surgical 
intervention.

Dr. K.C. examined the veteran in August 2000.  The veteran 
presented, complaining of moderate to severe pain in his 
lower back to the left leg, to the ankle.  He reported 
intermittent radiations, tingling, and other symptoms and 
triggers.  Examination revealed normal upper and lower 
extremities.  Neurological examination revealed decreased 
sensation in the left posterior lower extremity, hip to left 
calf.  Lumbar range of motion reflected pain after less than 
20 percent.
 
The veteran underwent a VA C&P physical examination in 
February 2001.  The veteran indicated that his back was "on 
fire" through the thoracolumbar region.  He denied any 
subsequent injury since his last VA evaluation and he 
indicated that his symptoms remained the same, mostly 
localized to the lumbar spine with no typical radicular 
complaints.  He denied any difficulty controlling his bowel 
or bladder.

Physical examination revealed that the veteran walked with a 
normal gait.  The pelvis was level.  Range of motion studies 
indicated normal flexion to 60 degrees normal extension to 15 
degrees, 20 degrees of left side bending and 15 degrees of 
right side bending.  Toe and heel walking were within normal 
limits.  The neurological evaluation revealed physiologic and 
symmetrical reflexes, strength, and sensation in both lower 
extremities.  Internal and external rotation of the hips were 
within normal limits.  Pulses were within normal limits.  
Straight leg raising was negative bilaterally.  Calf 
circumference remained symmetrical at 40.5 cm.  Waddell's 
testing showed findings consistent with symptom amplification 
and non-organic behaviors.  

Private medical records from Dr. J.A. reflect that in January 
2002 the veteran underwent a lumbar facet arthrogram and 
injection of local anesthetic and steroids at L3, L4, L3-L5, 
and L5-S1.  The veteran followed up in February and indicated 
that he had received less than 50 percent relief from the 
procedure.  The physical examination showed no change from 
prior examinations.  The veteran was seen in April and 
reported that his medication provided less than 75 percent 
from pain.  A MRI was interpreted to show no significant 
changes.  An exercise program was implemented.  The veteran 
reported in May that the exercise and newly prescribed 
medication had been helping.  The veteran's present pain on a 
VAS (visual analogue scale) scored an eight on a scale of one 
to ten.  He reported that his pain medication relieved his 
less than 50 percent of his pain.  The physical examination 
showed the veteran had paraspinal muscle spasms.  The veteran 
was seen again in July with complaints of pain with numbness 
in his left upper extremity, specifically his left shoulder 
and arm.  Present pain was rated as a 7 of 10 on the VAS 
scale.  The veteran reported that he received less than 50 
percent relief from his pain medication.  Physical 
examination showed the back was still tender at the left 
upper lumbar and lower thoracic spine.  The neurological 
examination was nonfocal.  

The veteran testified in a videoconference in August 2002.  
His testimony indicates as follows:

The veteran has pain every day, all day long.  He has 
tightness in his back all the time.  (Transcript (T.) at p. 
3).  He engages in various types of exercise on a daily 
basis.  (T. at p. 4).  He works as a truck driver and has to 
lift groceries on to a dolly. His work requires bending.  On 
average, he makes 12 stops per day, which amounts to 600 
cases a day.  He takes Flexeril and Lortab medication for 
pain.  (T. at p. 5).  He takes one to two pills per day, but 
he does not use these at work, as they are not permitted.  
His medications are muscle relaxants.  He also has had three 
to four cortisone shots and gets these every four months.  
(T. at p. 6).  Two to three years ago, the veteran started 
having tingling in his legs once a month.  Now he has it once 
every two weeks.  The tingling lasts two to three minutes.  
He can feel it right above his ankle, mainly in his low 
calves.  (T. at p. 8).

In a written statement dated in August 2002, the veteran 
described intermittent tingling sensation in both legs.  He 
stated that he now has pain affecting the middle portion of 
his back that feels like a 10-pound bag of heat in the middle 
of his back.  This pain lasts 10 to 15 minutes.  

II.  Analysis

The Board finds initially that the veteran's service-
connected chronic lumbar strain is appropriately evaluated 
under Diagnostic Code 5295 (lumbosacral strain).  The Board 
has given consideration to evaluating the veteran's service-
connected disability under other different diagnostic codes.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A review of the record dating back to early 1997 indicates 
that the veteran has had complaints of mid to lower back pain 
with occasional or intermittent numbness.   Outpatient 
records show on multiple occasions that the veteran's 
subjective complaints and the objective results of physical 
examination have not been consistent.  Consequently, the 
etiology of his complaints have not been fully ascertained.   
The VA C&P examining physicians have also been unable to 
refer to any objective finding that would explain the 
veteran's subjective symptoms.  Objective evidence, such as 
the numerous MRIs, has never shown disc disease or any sort 
of infringement on the spinal cord or thecal sac.  
Accordingly, evaluation under Diagnostic Code 5293, which 
avails a maximum schedular rating of 60 percent, is not for 
application.  The only other diagnostic codes that afford an 
evaluation in excess of 40 percent require objective findings 
of ankylosis of the spine or fracture of the spine, which the 
veteran has never been determined to have.

 The veteran has been appropriately evaluated under 
Diagnostic Code 5295 at the maximum schedular rating, 40 
percent.  Since 40 percent is the highest rating available 
under Diagnostic Code 5295, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board cannot conclude that the disability picture as to 
the veteran's chronic lumbar strain is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2001).  The record does not reflect any recent or 
frequent hospital care.  Although the veteran asserted that 
his back disability interfered with his work to more than a 
moderate degree, the evidence has not disclosed any frequent 
absences from work or any interference in the veteran's 
employment that is beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has an increase in his service-connected chronic lumbar 
strain disability that warrants an increased evaluation.   
Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an increased rating for chronic lumbar strain 
in excess of 40 percent is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

